Opinion issued March 26, 2009








In The
Court of Appeals
For The
First District of Texas



NO. 01-08-00957-CV



JOHN STOCKTON,  Appellant

V.

PAUL ADAIR, JOHN DAUGHERTY REALTORS, INC. AND CONN
TRUSSELL,  Appellee



On Appeal from the 80th District Court 
 Harris County, Texas
Trial Court Cause No. 2006-42202A



MEMORANDUM OPINION	Appellant John Stockton has neither established indigence, nor paid all the
required fees.  See Tex. R. App. P. 5 (requiring payment of fees in civil cases unless
indigent), 20.1 (listing requirements for establishing indigence); see also Tex. Gov't
Code Ann. §§ 51.207 (Vernon 2005), 51.208 (Vernon Supp. 2008); 51.941(a)
(Vernon 2005), 101.041 (Vernon Supp. 2008) (listing fees in court of appeals); Fees
Civ. Cases B(1), (3) (listing fees in court of appeals).  After being notified that this
appeal was subject to dismissal, appellant John Stockton  did not adequately respond. 
See Tex. R. App. P. 5 (allowing enforcement of rule); 42.3(c) (allowing involuntary
dismissal of case).
	We dismiss the appeal for nonpayment of all required fees.  We deny all
pending motions.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Alcala and Hanks.